DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated October 4, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “a flame retardant resin layer configured to be partially melted when passing between a pressurized roller and a heating roller to form a flat surface disposed on a reverse side of the fabric; an adhesive agent attached on the flat surface of the reverse side of the fabric formed by the partial melting of the flame retardant resin layer; and a release paper attached on an outer surface of the adhesive agent” in claim 1 is unclear, which renders the claim vague and indefinite. It is unclear from the above language if the resin is in a flat configuration.  The claim uses the language “configured to” when referring to the steps of melting the resin before placing through a roller.  This language implies that the resin only has to have the ability to be melted and flattened, not actually be melted or flattened.

Claims 2 and 4 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations found in claim 4 are already present in the amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20080073884 A.

A machine-generated translation of KR 20080073884 A accompanied the previous action.  In reciting this rejection, the examiner will cite this translation.

KR 20080073884 A discloses a fabric wallpaper (Abstract) comprising: a fabric woven by a warp and a weft of a synthetic fibrous yarn (Abstract), wherein an outer surface 5of a core of the synthetic fibrous yarn is coated with a flame retardant resin layer configured to be partially melted when passing between a pressurized roller and a heating roller to form a flat (Page 3, line 9, wherein the resin contains a flame retardant. The recitation that the fabric is formed with a polymer coating that is melted and flattened is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present instance, the process steps a flat fibrous layer.  The reference discloses such a product.  See Abstract.) surface disposed on a reverse side of the fabric (Page 4, lines 22 – 27); an adhesive agent attached on the flat surface of the reverse side of the fabric formed by the partial melting of the flame retardant resin layer (Abstract); and a release paper attached on an outer surface of the adhesive agent (Abstract; The recitation that the fabric is formed with a polymer coating that is melted and flattened is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present instance, the process steps a flat fibrous layer.  The reference discloses such a product.  See Abstract.) as in claim 1. With respect to claim 4, the outer surface of the core of the synthetic fibrous yarn coated with the flame retardant resin layer is configured to be partially melted and extended when passing between the pressurized roller and the heating roller to form the flat surface disposed on the reverse side of the fabric (Abstract; The recitation that the fabric is formed with a polymer coating that is melted and flattened is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present instance, the process steps a flat fibrous layer.  The reference discloses such a product.  See Abstract.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20080073884 A in view of KR 20090027944 A.

A machine-generated translation of KR 20080073884 A and KR 20090027944 A accompanied the previous action.  In reciting this rejection, the examiner will cite this translation.

KR 20080073884 A discloses a fabric wallpaper (Abstract) comprising: a fabric woven by a warp and a weft of a synthetic fibrous yarn (Abstract), wherein an outer surface 5of a core of the synthetic fibrous yarn is coated with a flame retardant resin layer configured to be partially melted when passing between a pressurized roller and a heating roller to form a flat (Page 3, line 9, wherein the resin contains a flame retardant. The recitation that the fabric is formed with a polymer coating that is melted and flattened is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present instance, the process steps a flat fibrous layer.  The reference discloses such a product.  See Abstract.) surface disposed on a reverse side of the fabric (Page 4, lines 22 – 27); an adhesive agent attached on the flat surface of the reverse side of the fabric formed by the partial melting of the flame retardant resin layer (Abstract); and a release paper attached on an outer surface of the adhesive agent (Abstract; The recitation that the fabric is formed with a polymer coating that is melted and flattened is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present instance, the process steps a flat fibrous layer.  The reference discloses such a product.  See Abstract.). With regard to claim 2, the non-woven fabric has a core comprises a yarn of 100 to 1000 denier (Abstract, wherein the fabric weight converts to 106 to 1060 denier). However, KR 20080073884 A fails to disclose the core comprises a polyester yarn, and the resin coated on the outer surface of the core is PVC.

KR 20090027944 A teaches a fabric wallpaper (Page 4, lines 18 – 21) having a core comprises a polyester yarn (Page 2, lines 28 – 30; Page 3, lines 7 – 9), and the resin coated on the outer surface of the core is PVC (Abstract) for the purpose of forming a wallpaper having a flame resistance (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a fabric wallpaper having a core of polyester and a resin coated on the outer surface of the core being PVC in KR 20080073884 A in order to form a wallpaper having a flame resistance as taught by KR 20090027944 A.

Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument that “Chul does not disclose "an adhesive agent attached on the flat surface of the reverse side of the fabric formed by the partial melting of the flame retardant resin layer." Chul does not even disclose a resin layer 20 disposed on a reverse side of the nonwoven fabric layer 10. Instead, Chul teaches an adhesive layer 50 directly attached to a bottom surface of the nonwoven fabric layer 10. Therefore, Chul does not disclose a core coated with a resin layer. More specifically, Chul does not disclose, teach, or suggest "an outer surface of a core of the synthetic fibrous yarn is coated with a flame retardant resin layer," as recited in claim 1.”, the Examiner respectfully disagrees.  The language of the claim, “comprising”, allows additional materials to be present in the construction of the wallpaper, including in between the adhesive and the fibrous yarn.  Therefore, allowing the construction of Chul to read upon the claimed invention.  Chul also inherently discloses a fibrous yard with core since a nonwoven material in made from yarns, or threads, that would have a core structure.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Both Chul and Ill are directed towards fabric wallpaper constructions using coatings to give the wallpaper different properties.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a PVC material as part of the wallpaper construction in order to get the desired properties in the wallpaper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                            November 7, 2022